The majority opinion requires two comments.
In the first place it proceeds at great length with the wholly unnecessary task of construing language the meaning and intent of which were fully agreed upon by the employers and employees of Ohio at the time they submitted their proposed amendment to Section 35 of Article II of the Ohio Constitution. The majority opinion makes no mention of the extremely important explanatory statement prepared by a joint committee for the guidance of the voters of Ohio. This statement points out that the amendment "assures every worker compensation for injuries or death arising out of and in course of employment, backed by state law and state administration without necessity for recourse to law suits or employment of attorneys or payment of court costs."
According to the majority opinion this is incorrect.
The statement further says that the amendment "gives the worker an additional award without suits at law where the injury was the fault of the employer due to his failure to comply with specific requirements for the health and safety of the workers."
According to the majority opinion this is incorrect.
The statement further says that the amendment "wipes out the 'open liability' — giving recourse only to the compensation law for injuries or death arising out of and in course of employment."
According to the majority opinion this is incorrect. *Page 208 
The statement further points out that the amendment "fixes a limit of financial liability in such cases and protects the assets and credit of the employer."
According to the majority opinion this is incorrect.
The statement further says that the amendment "defines 'lawful requirement' so as to bring it within the rule of reason, and gives the employer notice of his specific obligations under it."
According to the majority opinion this too is incorrect.
It was the apparent commendable desire of both employers and employees to clarify the law and put an end to the costly and futile strife that existed under the old order of things. For years this fortunately has been regarded as an accomplished fact, as indicated by many decisions of this court. This accomplishment is now destroyed by the majority opinion.
In the second place it should be observed that the majority opinion cites many decisions from other states, but none involves the constitutional language here employed.